Case: 20-61078     Document: 00515993771         Page: 1     Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 25, 2021
                                  No. 20-61078
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Israel Geronimo Puac Puac,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 221 868


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Israel Geronimo Puac Puac, a native and citizen of Guatemala,
   petitions this court to review the decision of the Board of Immigration
   Appeals (BIA) affirming the decision of the Immigration Judge (IJ) denying
   his application for withholding of removal and relief under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61078     Document: 00515993771             Page: 2   Date Filed: 08/25/2021




                                      No. 20-61078


   Against Torture (CAT). Puac Puac contends that the BIA erred in its
   conclusion that his proposed particular social groups (PSGs)—Guatemalans
   who have lived in the United States, imputed American citizens, and police
   witnesses—were not legally cognizable. He also argues that the BIA erred in
   its conclusion that he was not eligible for relief under the CAT, urging that
   he would be tortured by gang members if he returned to Guatemala and that
   the Guatemalan government would acquiesce in his torture.
          We review factual findings under the substantial evidence standard
   and legal questions de novo. Orellana-Monson v. Holder, 685 F.3d 511, 517-18
   (5th Cir. 2012). Under the substantial evidence standard, we may not reverse
   the BIA’s factual findings unless “the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009). Among the factual findings that we review for
   substantial evidence is the conclusion that an alien is not eligible for
   withholding of removal and for relief under the CAT. Chen v. Gonzales, 470
   F.3d 1131, 1134 (5th Cir. 2006).
          Puac Puac asserts that he would likely be persecuted in Guatemala on
   account of his membership in the proposed PSGs of (1) Guatemalans who
   have lived in the United States, and (2) imputed American citizens, because
   people would perceive him as wealthy. But substantial evidence supports the
   BIA’s decision that Puac Puac did not establish that these two proposed
   PSGs are particular or socially visible groups; these proposed PSGs are
   exceedingly broad, encompass a diverse cross section of society, and lack the
   required social visibility. See Orellana-Monson, 685 F.3d at 521-22. Puac
   Puac has proffered a third proposed PSG—police witnesses—but this court
   has declined to recognize such a PSG in similar cases, and Puac Puac has not
   offered any compelling grounds to distinguish those matters. See Hernandez-
   De La Cruz v. Lynch, 819 F.3d 784, 786-87 (5th Cir. 2016).




                                           2
Case: 20-61078      Document: 00515993771           Page: 3     Date Filed: 08/25/2021




                                     No. 20-61078


          Substantial evidence also supports the BIA’s decision that Puac Puac
   failed to show that it was “more likely than not that he will be tortured if he
   is removed to his home country.” Majd v. Gonzales, 446 F.3d 590, 595 (5th
   Cir. 2006).     Puac Puac contends that he will be tortured with the
   government’s acquiescence if returned to Guatemala. But Puac Puac’s own
   testimony indicated that on the sole occasion he reported gang violence
   against him, the police took a report and later arrested one of the
   perpetrators. Puac Puac has thus failed to establish that he would be tortured
   “by or at the instigation of or with the consent or acquiescence of a public
   official or other person acting in an official capacity.” Iruegas-Valdez v. Yates,
   846 F.3d 806, 812 (5th Cir. 2017) (internal quotation marks and citation
   omitted).     A government’s mere inability to provide its citizens with
   complete protection from criminals does not amount to acquiescence. See
   Martinez Manzanares v. Barr, 925 F.3d 222, 229 (5th Cir. 2019).
          Accordingly, the petition for review is DENIED.




                                           3